        That same day, the United States District Court for the Southern District of New York
(“Southern District”) issued Standing Order 20 MISC 154, which encouraged individual judges
to conduct court proceedings by phone and video conferencing where practicable. Also on
March 13, 2020, the Southern District issued Standing Order 20 MISC 0153, which suspended
and tolled service of process requirements and deadlines in pro se matters. On March 16, 2020,
the Southern District issued a Revised Standing Order further limiting access to courthouses. On
March 20, 2020, Governor Andrew Cuomo, issued Executive Order No. 202.8, tolling the statute
of limitations until April 19, 2020 and prohibiting all non-essential employees to going into the
workplace.
        In light of pronouncements from government and judicial officials, associated policies,
expert recommendations, and the further spread of COVID-19, the New York City Law
Department, along with the majority of employers in New York City and State, has advised that
individuals should work from home as much as is practicable to ensure compliance with public
policy directives, and to protect individuals from further community spread of the virus.
         Of course, working from home creates a number of challenges that directly impact
litigation, including, inter alia, our ability to review case files that are in the office and contain
documents that may not be available in electronic form, as well as our office’s ability to procure
new documents and meet with clients.
               For the reasons set forth herein, the requested stay is necessary to allow all parties
to weather this pandemic without fear about whether their claims or defenses will be jeopardized
due to circumstances that are beyond our control. Accordingly, defendants respectfully request a
ninety (90) day stay of all dates, deadlines and conferences in this litigation.
               Defendants thank the Court for its time and consideration in this regard.

                                                              Respectfully submitted,

                                                                /s/ Matt McQueen

                                                              Matthew W. McQueen
                                                              Special Federal Litigation Division


cc:    Samuel C. DePaola, Esq. (by ECF)
       Attorney for Plaintiff                          *5$17(' $OO GHDGOLQHV LQ WKLV FDVH DUH H[WHQGHG IRU
                                                       D SHULRG RI  GD\V %\ -XQH   'HIHQGDQWV
                                                       VKDOO ILOH WKHLU PRWLRQ WR GLVPLVV %\ -XO\  
                                                       3ODLQWLII VKDOO ILOH KLV RSSRVLWLRQ %\ $XJXVW  
                                                       'HIHQGDQWV VKDOO ILOH WKHLU UHSO\ LI DQ\

                                                       62 25'(5('

                                                       'DWHG 0DUFK  
                                                              1HZ <RUN 1HZ <RUN


                                                  2
